Citation Nr: 1213492	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), due to military sexual trauma. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, due to military sexual trauma.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1967 to September 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.  

In June 2011, the Board remanded this claim for further development, which has been completed, and the case has been returned to the Board for appellate consideration. 

During the pendency of this appeal, in a January 2012 supplemental statement of the case, the RO determined that new and material evidence sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disability, to include PTSD had been received. The RO reopened the previously denied claim but denied the underlying de novo issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD. 

The claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, due to military sexual trauma, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied service connection for PTSD; the Veteran did not appeal this determination within one year of being notified. 

2.  Evidence received since the December 2005 rating decision raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability, to include PTSD. 



CONCLUSIONS OF LAW

1.  The December 2005 RO decision that denied service connection for PTSD is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this case in June 2011.  The Board specifically instructed the AMC/RO to readjudicate the Veteran's claim based on additional evidence submitted since the claim had last been adjudicated in April 2011.  In a January 2012 supplemental statement of the case, the AMC/RO readjudicated the Veteran's claim based on the additional evidence received.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for an acquired psychiatric disability.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim cannot be prejudicial to him.    Thus, the Board concludes that the notice requirements as they pertain to the claim currently on appeal have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen 

Although the RO has reopened the previously denied claim for service connection for an acquired psychiatric disability, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disability to include PTSD has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance. 

In a December 2005 rating decision, the RO denied service connection for PTSD.  The Veteran was informed of that decision.  While he filed a timely notice of disagreement with this rating decision and a statement of the case was issued in October 2007, he did not perfect his appeal by filing a VA Form 9, Appeal to Board of Veterans' Appeals, or similar document.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (noting that pursuant to 38 U.S.C.A. § 7105(a)  the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The December 2005 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in February 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service treatment treatments and post-service treatment records, both of which were negative for diagnoses of PTSD.  

In denying the Veteran's service connection claim for PTSD in December 2005, the RO found that there was no evidence of a diagnosis of PTSD in service or after service.  The RO further determined that there was no evidence to substantiate the Veteran's contention of being sexually assaulted during duty, nor was there evidence of behavioral changes or other evidence to support this assertion.  Therefore, to reopen the claim, the new evidence must show that the Veteran has a current diagnosis of an acquired psychiatric disorder and/or evidence demonstrating a sexual assault during service.     

Pertinent evidence received since the last final decision for the claim of service connection includes VA treatment records.  These records reflect various diagnoses including PTSD due to military sexual trauma, alcohol dependence, and depressive disorder, which was the basis for the RO's previous denial of the claim.  As there is now evidence of PTSD and other acquired psychiatric disorders, the Board finds that the evidence received since the December 2005 rating decision is both new and material evidence as it was not previously of record and it raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).  Thus, the claim is reopened.


ORDER

New and material evidence to reopen the claim of service connection for an acquired psychiatric disability, to include PTSD, due to military sexual trauma, has been received; to this limited extent, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran was provided an examination in October 2011 to determine whether he had an acquired psychiatric disability related to military sexual trauma.  In his examination report, the VA examiner indicated that it was less likely than not that the claimed condition was incurred in caused by service.  The examiner stated that he was unable to provide an accurate opinion at that time because of the Veteran's current participation in a treatment program. The examiner specifically stated that the Veteran needed to be evaluated at a later time for an accurate diagnosis and to determine the relationship between any current diagnosed disorder and sexual trauma during service because alcohol abuse can minimize or exaggerate the underlying symptoms.  Therefore, on remand, the Veteran must be provided another examination to determine the etiology of any current acquired psychiatric disability, to include a relationship to sexual trauma during service.   See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Additionally, while the claim is remanded, the Veteran should be asked to again provide additional evidence to substantiate his claim for sexual assault during service.  See Patton v. West, 12 Vet. App. 272 (1999) (noting that in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it may be required that VA develop alternative sources of information).  The Veteran should be notified of the possible alternative sources for verifying the claimed in-service stressors due to personal assault. 

Also, the record reflects that the Veteran has continued to receive treatment from the VA Medical Center (VAMC) in Lexington, Kentucky.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit alternative forms of evidence (evidence other than service records) to corroborate his account of the alleged in-service assault.  A "special PTSD personal-assault" letter and questionnaire should be sent to the Veteran to assist him in identifying potential alternative sources of evidence to establish an in-service stressor, as set forth in M21-1, part III, 5.14(c).  He should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals. The Veteran should also be notified that alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304 (f) (3) . 

The Veteran must then be provided additional time to submit such evidence after receipt of the personal assault letter and, where appropriate, by obtaining evidence on the Veteran's behalf. 

2.  Obtain all outstanding VA treatment records.  All efforts to obtain additional evidence must be documented in the claims folder.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims file, and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner is asked to make the following determinations:

a. Based on examination findings, historical records, and medical principles, the examiner must provide a diagnosis of any acquired psychiatric disorder found to be present, explicitly conforming to the DSM-IV.

b.  If PTSD is diagnosed, determine (i) whether the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of sexual trauma; (ii) whether each stressor found to have actually occurred, by either the RO/AMC or in the examiner's opinion, was sufficient to produce PTSD; and (iii) whether there is a link between the current symptomatology and one or more of the established in-service stressors sufficient to produce PTSD. 

In making these determinations, the examiner must acknowledge and comment on the lay evidence of record regarding the reported in-service physical and sexual assault. Any opinions expressed by the examiner must be accompanied by a complete rationale.

c.  If the examination results in psychiatric diagnoses other than PTSD (e.g., depression, bipolar affective disorder, dysthymic disorder, adjustment disorder, etc.), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury, including in-service physical and/or sexual assault.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Notify the Veteran that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the appellant does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the appellant of any scheduled VA examination must be placed in the Veteran's claims file.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


